UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly Report pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended September 30, 2009 or o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-52332 BARCLAY ROAD, INC. (Exact name of registrant as specified in its charter) Wyoming 20-5571215 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) PSEO ALCOBENDAS - 10 A CENTRO COMERCIAL BOULEVAR ALCOBENDAS, SPAIN 28109 (Address of principal executive offices) (Zip Code) () (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YES þNO o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 41,743,768 shares of $0.001 par value common stock issued and outstanding as of June 30, 2010. BARCLAY ROAD, INC. INDEX Barclay Road, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 (Unaudited) 2 Statements of Operations for the Nine and Three Months Ended September 30, 2009 and 2008 and the Period 3 October 20, 2006 (Date of formation) through September 30, 2009 (Unaudited) Statement of Stockholders' Equityfor the Period Ended September 30, 2009 (Unaudited) 4 Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008) and the Period October 20, 2006 (Date of formation) through September 30, 2009 (Unaudited) 5 Notes to Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 6. Exhibits. 13 Signatures 13 PART I.Financial Information Item 1.Financial Statements (Unaudited) Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.The following condensed consolidated financial statements should be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2008. The results of operations for the nine and three months ended September 30, 2009 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 BARCLAY ROAD, INC. BALANCE SHEET (A Development Stage Company) (Unaudited) ASSETS September 30, December 31, Current Assets: Intangible asset $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accrued expenses $
